PHILLIPS, Circuit Judge.
This is an appeal from an order discharging a writ of habeas corpus.
An indictment was returned against Sullivan, the petitioner, in the United States District Court for the District of South Dakota. It contained two counts. The first charged a violation of 18 U.S.C. A. § 315, and the second a violation of 18 U.S.C.A. § 82.
Before arraignment on the indictment, the District Judge asked petitioner if he desired the court to appoint counsel to represent him. The petitioner replied in the negative. The indictment was then read to petitioner and he pleaded guilty to both counts.
As grounds for the writ, petitioner alleged that he was forced to sign a confession admitting the offenses later charged in the indictment; that he was thereafter induced by intimidation, threats, and coercion to enter pleas of guilty to both counts of the indictment; that he requested the appointment of counsel to represent' him and that the request was denied. After a hearing, the trial court found that the petitioner was not induced by threats, intimidation, or coercion, either to make a confession or enter pleas of guilty; that he was not denied counsel; and that he voluntarily entered pleas of guilty. The findings are not clearly erroneous.1 On the contrary, they are fully supported by evidence.
The order is affirmed.

 See Rule 52(a), Rules of Civil Procedure for the District Courts, 28 U.S.C.A. following section 723c.